DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated October 5, 2021 in which claims 1-5, 8, 10-14, 16-18, and 20 have been amended and claims 6, 7, 9, and 15 have been canceled. Therefore, claims 1-5,8,10-14 and 16-20 are currently pending in the application.

Claim Objections
Claim 1 at lines 12-13 is objected to because of the following informalities: Claim 1, recites “the the”, which is grammatically incorrect and renders the claim language unclear.  Appropriate correction is required.  
Claim 10 at line 5 is objected to because of the following informalities: Claim 10, recites " wherein program the set of program participation actions", which is grammatically incorrect and renders the claim language unclear.  Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8, 10-14, and 16-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for the completion of a commercial transaction, which is a Method of Organizing Human Activity (commercial interaction).  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to a system which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
one or more processors configured by machine-readable instructions to: receive, via a program participation application, a program participation request from a user, the program participation request in the modified unsecured loan program specifying user information comprising at least one of user demographic information, user request information comprising an unsecured loan amount associated with an unsecured loan, and revolving credit account information comprising at least one of a revolving credit account limit associated with a revolving credit account; 
receive, via the program participation application, a set of program eligibility parameters set by a program owner from a parameter database based on the the unsecured loan amount and the revolving credit account limit; 
determine program eligibility by comparing the user demographic information, the unsecured loan amount, and the revolving credit account limit with the set of program eligibility parameters;
upon determining the user is eligible to participate in the program, obtain user authorization to use the revolving credit account as a collateral in the modified unsecured loan program; and 
transmit, via a payment network, a pre-authorization hold request to an issuing bank associated with the revolving credit account, wherein the pre-authorization hold request comprises a pre-authorization hold amount and a pre-authorization hold period
wherein the pre-authorization hold amount equals to an installment payment associated with the unsecured loan and wherein the pre-authorization hold period equals to a payment frequency associated with the unsecured loan.

THE LIMITATIONS OF 
one or more processors configured by machine-readable instructions to: receive, via a program participation application, a program participation request from a user, the program participation request in the modified unsecured loan program specifying user information comprising at least one of user demographic information, user request information comprising an unsecured loan amount associated with an unsecured loan, and revolving credit account information comprising at least one of a revolving credit account limit associated with a revolving credit account; 
receive, via the program participation application, a set of program eligibility parameters set by a program owner from a parameter database based on the the unsecured loan amount and the revolving credit account limit; 
determine program eligibility by comparing the user demographic information, the unsecured loan amount, and the revolving credit account limit with the set of program eligibility parameters;
upon determining the user is eligible to participate in the program, obtain user authorization to use the revolving credit account as a collateral in the modified unsecured loan program; and 
transmit, via a payment network, a pre-authorization hold request to an issuing bank associated with the revolving credit account, wherein the pre-authorization hold request comprises a pre-authorization hold amount and a pre-authorization hold period
wherein the pre-authorization hold amount equals to an installment payment associated with the unsecured loan and wherein the pre-authorization hold period equals to a payment frequency associated with the unsecured loan; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “processor” and “payment network”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “processor” and “payment network”, language; “receiving”, “determining”, and “transmitting” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to the completion of a program enrollment for lending transactions.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “processor” and “payment network”, to perform the “receiving”, “determining”, and “transmitting”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “determining”, and “transmitting” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(f)).  The claim is not patent eligible.  (Step 2B:  NO).
Claim 13 is substantially similar to claim 1, thus, it is rejected on similar grounds.
Dependent claims 2-5, 8, 10-12, 14, and 16-20 further define the abstract idea that is present in their respective independent claims 1 and 13, thus, they correspond to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  (MPEP 2106.05(h)).  Thus, claims 2-5, 8, 10-12, 14, and 16-20 are directed to an abstract idea.  

Therefore, claims 1-20 are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith, U.S. Patent Application Publication Number 2007/0073612; in view of Van Luchene, U.S. Patent Application Publication Number 2007/0087819; in view of Cohen, U.S. Patent Application Publication Number 2018/0068384.
As per claim 1, 
Smith explicitly teaches:  
	one or more processors configured by machine-readable instructions to: receive, via a program participation application, a program participation request from a user, the program participation request in the modified unsecured loan program specifying user information comprising at least one of user demographic information, user request information comprising an unsecured loan amount associated with an unsecured loan, and revolving credit account information comprising at least one of a revolving credit account limit associated with a revolving credit account; (Smith US2007/0073612 at paras. 27-29) (The credit application 116 is configured such that a first level of screening is performed before a determination is made whether to proceed with a second level of screening. This may be accomplished by establishing a minimum level of eligibility for determining low risk customers. This minimum level of eligibility is associated with a defined set of financing options. For example, a low risk customer may be offered a set of financing options that includes one or more of: no interest financing, low interest financing, extended payment plan, an installment plan, a revolving line of credit, no down payment, etc. The minimum level of eligibility may be determined based upon, e.g., a customer's credit score as determined by a credit bureau or other entity, demographic information of the provider entity location (e.g., level of financial risk known for a population served by the provider entity or surrounding area), the cost of the product or service for which financing is requested, and/or other suitable criteria.)
	receive, via the program participation application, a set of program eligibility parameters set by a program owner from a parameter database based on the the unsecured loan amount and the revolving credit account limit; (Smith US2007/0073612 at paras. 27-29) (The credit application 116 is configured such that a first level of screening is performed before a determination is made whether to proceed with a second level of screening. This may be accomplished by establishing a minimum level of eligibility for determining low risk customers. This minimum level of eligibility is associated with a defined set of financing options. For example, a low risk customer may be offered a set of financing options that includes one or more of: no interest financing, low interest financing, extended payment plan, an installment plan, a revolving line of credit, no down payment, etc. The minimum level of eligibility may be determined based upon, e.g., a customer's credit score as determined by a credit bureau or other entity, demographic information of the provider entity location (e.g., level of financial risk known for a population served by the provider entity or surrounding area), the cost of the product or service for which financing is requested, and/or other suitable criteria.)
	determine program eligibility by comparing the user demographic information, the unsecured loan amount, and the revolving credit account limit with the set of program eligibility parameters; (Smith US2007/0073612 at paras. 27-29) (The credit application 116 is configured such that a first level of screening is performed before a determination is made whether to proceed with a second level of screening. This may be accomplished by establishing a minimum level of eligibility for determining low risk customers. This minimum level of eligibility is associated with a defined set of financing options. For example, a low risk customer may be offered a set of financing options that includes one or more of: no interest financing, low interest financing, extended payment plan, an installment plan, a revolving line of credit, no down payment, etc. The minimum level of eligibility may be determined based upon, e.g., a customer's credit score as determined by a credit bureau or other entity, demographic information of the provider entity location (e.g., level of financial risk known for a population served by the provider entity or surrounding area), the cost of the product or service for which financing is requested, and/or other suitable criteria.)

Smith does not explicitly teach, however, Van Luchene does explicitly teach:
upon determining the user is eligible to participate in the program, obtain user authorization to use the revolving credit account as a collateral in the modified unsecured loan program; and (Van Luchene US2007/0087819 at paras. 170-179) (In one embodiment, the collateral is a real world credit line. The player may indicate the amount of collateral in the form of the real world credit line he is willing to allocate against the virtual loan. According to one embodiment, real world credit lines can be frozen, for part or the full amount of the loan, by the bank owner, e.g., a financial intermediary, and/or just periodically “pinged” to ensure their validity and that sufficient credit is available to underwrite the loan and/or to pay for any loan payments when they become periodically due. The continuing availability of the real world credit line may be determined by any means applicable.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith and Van Luchene to provide for the above noted limitations because it allows for real world financial instruments such as a credit card or other financial instrument that can guarantee some or all of the virtual financial operations. (Van Luchene at Abstract and paras. 2-3 and 14-17).

Smith and Van Luchene does not explicitly teach, however, Cohen does explicitly teach:
	transmit, via a payment network, a pre-authorization hold request to an issuing bank associated with the revolving credit account, wherein the pre-authorization hold request comprises a pre-authorization hold amount and a pre-authorization hold period (Cohen US2018/0068384 at paras. 17-20) (If the pre-authorization request is denied (e.g., due to insufficient credit line) by credit card processor 106, online shopping platform 102 may inform consumers 108A-108C about the refusal to purchase store gift cards 118A-118B. If the pre-authorization request is approved by credit card processor 106, transaction authorization application 114 may place an authorization hold of the approved amount for a period of time (e.g., 7-21 days).)
wherein the pre-authorization hold amount equals to an installment payment associated with the unsecured loan and wherein the pre-authorization hold period equals to a payment frequency associated with the unsecured loan.  (Cohen at paras. 17-20) ( one implementation, the term sheet between consumers 108A-108C and online shopping platform 102 may mandate to charge the first install payment immediately to the credit card and require the consumer to make the second payment within the holding period (e.g., 21 days) to online shopping platform 102. Therefore, upon receiving the approval by consumers 108A-108C, purchase processing application 116 charges the first install payment (e.g., the first $50) immediately with credit card processor 106 but still held the rest amount (e.g., $250) as an authorization hold. If online shopping platform 102 receives the second install payment (e.g., the second $50) from consumers 108A-108C within the holding period of time (e.g., within 21 days), online shopping platform 102 may release the hold of the rest amount with credit card processor 106. Consumers 108A-108C may make subsequent install payments to online shopping platform 102 according to the install payment schedule.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith, Van Luchene, and Cohen to provide for the above noted limitations because it allows for a user to use the system to make purchases at stores of their choices and pay back with install payments at no interest or reduced interest which solves the problem of a high interest burden on the consumer. (Cohen at Abstract and paras. 10-13).
As per claim 2, Smith explicitly teaches:  further comprising upon determining the user is eligible to participate in the program, enroll the user in the unsecured loan program, wherein a set of program participation requirements must be accepted by the user prior to being enrolled the program.  (Smith at paras. 35-39) (However, if the borrower does meet the second level criteria at step 214, the credit application 116 generates an offer for the second set of financing options and extends the offer to the borrower through the provider entity 104 at step 220. At step 222, it is determined whether the borrower has accepted the offer. If not, the process ends at step 218. Otherwise, the credit application 116 prompts the provider entity 104 to enter borrower information via a set-up form provided by the credit application 116 at step 224. The set-up form may be accessed by the provider entity via the user interface 118 of the credit application 116. A sample user interface screen 300 is shown in FIG. 3.)
As per claim 3, Smith explicitly teaches:  further comprising transmit, via the program participation application, a response message declining the program participation request upon the program eligibility determination indicating the user is not eligible to participate in the program.  (Smith at paras. 34-36) ( If the borrower does not meet the second level criteria, the credit application 116 issues a notice of denial for the request at step 216, and the process ends at step 218.)
As per claim 17, Smith does not explicitly teach, however, Van Luchene does explicitly teach:  wherein the set of program participation requirements comprise at least one of a credit line authorization the user agrees to use as a modified collateral.  (Van Luchene US2007/0087819 at paras. 170-179) (In one embodiment, the collateral is a real world credit line. The player may indicate the amount of collateral in the form of the real world credit line he is willing to allocate against the virtual loan. According to one embodiment, real world credit lines can be frozen, for part or the full amount of the loan, by the bank owner, e.g., a financial intermediary, and/or just periodically “pinged” to ensure their validity and that sufficient credit is available to underwrite the loan and/or to pay for any loan payments when they become periodically due. The continuing availability of the real world credit line may be determined by any means applicable.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith, Van Luchene, and Cohen to provide for the above noted limitations because it allows for real world financial instruments such as a credit card or other financial instrument that can guarantee some or all of the virtual financial operations. (Van Luchene at Abstract and paras. 2-3 and 14-17).
Claim 13 is substantially similar to claim 1, thus, it is rejected on similar grounds.

Response to Arguments
Applicant’s arguments filed on October 5, 2021 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-5, 8, 10-14, and 16-20, Examiner notes the following:
Applicant argues that “the claims are not directed to an abstract idea because they integrate any such abstract idea into a practical application.”
Examiner disagrees, however, and notes that the additional elements of the computer system - a “processor” and “payment network” - to perform the “receiving”, “determining”, and “transmitting”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue are directed to completion of a program enrollment for lending transactions.  The claims invoke the “processor” and “payment network”, merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application or provide significantly more.  (MPEP 2106.05 (f))
Next, Applicant argues that the claims “include an inventive concept in their ordered combinations of limitations that amounts to significantly more than the abstract idea.”
Examiner disagrees.  As noted above, Examiner identified the additional elements in the claim, e.g., by noting that the claims recited steps of using a “processor” and “payment network” - to perform the “receiving”, “determining”, and “transmitting”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Examiner also considered the additional elements "as an ordered combination," and determined that "the computer components add nothing that is not already present when the steps are considered separately’" and simply adding a general purpose computer or computer components to carry out the abstract idea.  The claims amount to "‘nothing significantly more’ than an instruction to apply the abstract idea of using some unspecified, generic computer", thus, the claims are not patent eligible because they are directed to a judicial exception.  
Finally, Applicant argues that the claims “do not preempt all practical applications of the idea, and thus, are patent-eligible.”  
Again, Examiner disagrees.  As noted above, Examiner identified the additional elements in the claim, e.g., by noting that the claims recited steps of using a “processor” and “payment network” - to perform the “receiving”, “determining”, and “transmitting”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Examiner also considered the additional elements "as an ordered combination," and determined that "the computer components add nothing that is not already present when the steps are considered separately’" and simply adding a general purpose computer or computer components to carry out the abstract idea.  The claims amount to "‘nothing significantly more’ than an instruction to apply the abstract idea of using some unspecified, generic computer", thus, the claims are not patent eligible because they are directed to a judicial exception.  
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1, 13-14, and 16-17, Examiner notes that those arguments are moot in light of the new grounds for rejection in this Office Action.
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 4-5, 8, 10-12, 14, 16, and 18-20, Examiner notes that the rejection is withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MERRITT J HASBROUCK/Examiner, Art Unit 3693           

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693